                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 09-60184-CR-ALTMAN

UNITED STATES,

       Plaintiff,

v.

PETER EDWIN STUYVESANT,

      Defendant.
______________________________/

                                           ORDER

       The Defendant has filed a Motion for Reduction in Sentence and for Compassionate

Medical Release (the “Motion”) [ECF No. 193]. The Government opposes the Motion and has

filed its response (the “Response”) [ECF No. 197]. Having carefully considered the Motion, the

record, and the governing law, the Court now DENIES the Motion.

                                         THE FACTS

       The Defendant, Peter Edwin Stuyvesant, is 65 years old. See Aug. 27, 2019 BOP Clinical

Encounter – Admin. Note [ECF No. 197-3] (listing date of birth as “05/15/1954”). In 1991, he was

convicted of, and imprisoned for, conspiring to possess with the intent to distribute—and

attempting to possess with the intent to distribute—one-thousand kilograms or more of marijuana.

See Resp. at 7.

       Two years later, while he was still in the custody of the Federal Bureau of Prisons (the

“BOP”), the Defendant was exposed to Hepatitis C. See Mot. at 4. In 2001, this Hep-C exposure

led to more serious liver complications. See id.; see also Second Addendum to the Presentence

Report [ECF No. 193-1 12–13] at 13 (noting that the “defendant has been medically disabled since
2001”). At some point between 2001 and 2006, these complications progressed to Stage IV liver

cirrhosis. See Aug. 24, 2009 B. Rudd, M.D., Letter [ECF No. 193-2 at 16–17] at 16 (“End stage

liver disease/severe cirrhosis”); Apr. 17, 2007 G. Tsoulfas, M.D., Letter [ECF No. 193-3 at 5–6]

at 6 (“Overall, Mr. Stuyvesant is a 52-year-old gentleman with end-stage liver disease secondary

to hepatitis C and significant symptoms.”).

       From prison, the Defendant filed two lawsuits to remedy what he perceived as inadequate

medical care. See generally Stuyvesant v. United States, 2007 WL 1931292 (D.N.J. June 29, 2007);

Stuyvesant v. Fed. Bureau of Prisons, 2006 WL 1097452 (D.N.J. Mar. 31, 2006). Both lawsuits

failed. But, in adjudicating one of those lawsuits—a § 2241 habeas petition—Judge Kugler of the

United States District Court for the District of New Jersey opined that “Stuyvesant suffers from a

terminal liver condition, namely, Hepatitis C and end stage liver cirrhosis.” Stuyvesant, 2006 WL

1097452, at *1 n.2. On August 10, 2006, the Defendant completed his sentence and was released

from federal prison. See Sentence Monitoring Computation Data [ECF No. 193-1 at 20–23] at 22.

       On January 2, 2009, while he was receiving care for his various medical conditions, the

Defendant was placed on the liver transplant list at Strong Memorial Hospital. See Jan. 5, 2009 P.

Milot, R.N., Letter [ECF No. 193-3 at 7] at 7 (“This letter is to inform you that your medical and

surgical evaluation is complete and you were listed on 1/2/2009 as a liver transplant candidate at

Strong Memorial Hospital.”). Unfortunately, just a few months later—and before he could receive

the transplant—the Defendant committed a new series of federal crimes, for which he was arrested

on July 8, 2009. See Criminal Complaint [ECF No. 1]. On April 5, 2010, after a trial, a federal jury

found him guilty of conspiring to possess, and actually possessing, with the intent to distribute five

kilograms or more of cocaine. See Verdict [ECF No. 122]. When the verdict came down, the




                                                  2
Defendant was still on Strong Memorial Hospital’s organ transplant list. See Motion for Medical

Treatment [ECF No. 129] ¶ 3.

       On July 18, 2010, Judge William Zloch of the United States District Court for the Southern

District of Florida sentenced the Defendant to 240 months in prison—to be followed by 120

months of supervised release. See Judgment [ECF No. 137]. As part of that sentence, Judge Zloch

recommended that the Defendant be housed in a “Federal facility capable of treating the

defendant’s medical conditions, including a liver transplant.” Id. at 2.1

       On August 2, 2019, the Defendant filed this Motion, in which he details the twenty-two

medical conditions that, he says, entitle him to a sentencing reduction.2 As of this writing, the

Defendant’s sentence is set to expire on March 26, 2030, which means that he has served over ten

years—or more than 50%—of his sentence. See Sentence Monitoring Computation Data [ECF No.

193-1 at 20–23] at 21. But, because of certain credits he is set to receive, the Defendant’s expected

statutory release date is August 28, 2027. See id.

                                            ANALYSIS

       Section 3582 sets out the order in which this Court should analyze a criminal defendant’s

entitlement to a sentencing reduction. First, when the defendant brings the motion himself, the

Court must ascertain whether he “has fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s behalf or [whether there has been a]




1
 At some point after Judge Zloch took senior status, this case was transferred to the Undersigned.
2
  In no particular order, these are: Hepatitis C Exposure, Congestive Heart Failure, Stage IV liver
cirrhosis, Gall Bladder Dysfunction, Thickening of the Esophageal Walls, Splenomegaly, Portal
Hypertension, Severe Esophageal and Upper-Stomach Varices, Pleural Lung Effusions, Interstitial
Lung Disease, Chronic Aspiration, Ascites and Edema, Esophageal Reflux, Thrombocytopenia,
Coagulopathy, Benign Prostatic Hypertrophy of the Prostate, Left Testicular Damage, Umbilical
Hernia, Hepatic Encephalopathy, Severe Chronic Fatigue Syndrome, Chronic Peripheral
Vasodilation, and the need for a liver transplant. See Mot. at 4–5.
                                                  3
lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors

set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the Court should turn

to the “extraordinary and compelling reasons” test, as outlined in U.S.S.G. § 1B1.13 cmt. n.1. And

fourth, the Court should determine whether the defendant poses a “danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. The Court will discuss each

of these four steps in turn.

         I.      Exhaustion of Administrative Rights to Appeal

         The Defendant argues that his “request is timely filed based upon the First Step Act’s

criteria” because more than 30 days have passed since he sent his request for a reduction to Warden

Smith at LSCI Butner. Mot. at 1. In support, the Defendant has submitted a USPS tracking receipt,

which shows that the Warden received his request on June 3, 2019. See 2019 Reduction in Sentence

Request [ECF No. 193-1 at 3–5] at 3. According to the Defendant, by July 31, 2019, he still had

received no response to this request. See Mot. at 1.

         Apparently conceding the point, the Government has attached a copy of the Warden’s

return communication, which was dated July 8, 2019—or more than 30 days after the Defendant’s

request was delivered to the Warden. See July 8, 2019 Compassionate Release Letter [ECF No.

197-2].3 According to the Government, the Defendant’s request was first reviewed by Kelsey

Wehr, a clinical social worker at the prison’s medical center. See Resp. at 5. The request was then

forwarded to Dr. Sara Beyer, the Complex Clinical Director, who concluded that, from what she

saw “on his chart[,] he would not qualify at this time.” See July 8, 2019 Sara Beyer Email [ECF

No. 197-1]. Finally, on August 27, 2019, the Defendant’s request was reviewed by Dr. Michael



3
    That communication denied the Defendant’s request. See id.
                                                  4
Valdez, who determined that “RIS terminal condition reviewed and he does not have a known

disease process that will provide a predictable life expectancy of less than 18 months; therefore he

does not meet RIS criteria for terminal condition.” Aug. 27, 2019 Clinical Encounter – Admin.

Note [ECF No. 197-3].4

       Because, in short, the Government took more than 30 days to respond to the Defendant’s

request, the Defendant’s Motion is timely.

       II.     18 U.S.C. § 3553

       After considering the relevant § 3553 factors, Judge Zloch sentenced the Defendant to 240

months in prison. See Judgment. On appeal, the Defendant “challenge[d] the district court’s denial

of his downward departure motion,” which he had filed because of “his chronic hepatitis C, his

end-stage liver disease, and his urgent need for a liver transplant.” United States v. Stuyvesant, 470

F. App’x 871, 872 (11th Cir. 2012). The Defendant “concede[d], however, that—absent such a

departure—he is subject to a 20-year statutory mandatory minimum sentence.” Id. at 3. The

Eleventh Circuit affirmed Judge Zloch’s sentence. See id. at 4.

       In his Motion, the Defendant does not challenge Judge Zloch’s application of the § 3553

factors, and this Court sees no reason to disturb Judge Zloch’s findings—which, after all, were

affirmed on appeal. Thus, to the extent they are applicable, the § 3553 factors counsel against a

reduction.

       III.    18 U.S.C. § 3582

       District Courts have “no inherent authority” to modify a prison sentence. United States v.

Diaz-Clark, 292 F.3d 1310, 1315, 1319 (11th Cir. 2002). Instead, the “authority of a district court




4
  Dr. Valdez’s evaluation was a simple “chart review” that did not factor into the decision to deny
the Defendant’s request. Resp. at 6.
                                                  5
to modify an imprisonment sentence is narrowly limited by statute.” United States v. Phillips, 597

F.3d 1190, 1194–95 (11th Cir. 2010). The statute that governs sentence reductions for

compassionate medical release provides, in pertinent part, as follows:

       (c) Modification of an imposed term of imprisonment.--The court may not
       modify a term of imprisonment once it has been imposed except that—

       (1) in any case—

       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
           of the defendant after the defendant has fully exhausted all administrative rights
           to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
           behalf or the lapse of 30 days from the receipt of such a request by the warden
           of the defendant’s facility, whichever is earlier, may reduce the term of
           imprisonment (and may impose a term of probation or supervised release with
           or without conditions that does not exceed the unserved portion of the original
           term of imprisonment), after considering the factors set forth in section 3553(a)
           to the extent that they are applicable, if it finds that—

           (i)      extraordinary and compelling reasons warrant such a reduction; or

           (ii)     the defendant is at least 70 years of age, has served at least 30 years in
                    prison, pursuant to a sentence imposed under section 3559(c), for the
                    offense or offenses for which the defendant is currently imprisoned, and
                    a determination has been made by the Director of the Bureau of Prisons
                    that the defendant is not a danger to the safety of any other person or
                    the community, as provided under section 3142(g); and that such a
                    reduction is consistent with applicable policy statements issued by the
                    Sentencing Commission; and

       (B) the court may modify an imposed term of imprisonment to the extent otherwise
           expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal
           Procedure; and

18 U.S.C. § 3582.

       Because the Defendant is not “at least 70 years of age,” he does not qualify for release

under § 3582(c)(1)(A)(ii). The viability of his request thus turns on the “extraordinary and

compelling reasons” test in § 3582(c)(1)(A)(i). But Section 3582 never describes the kinds of

“[e]xtraordinary and compelling reasons” that might “warrant a reduction.” Under 28 U.S.C. §



                                                  6
994, however, the United States Sentencing Commission (the “Commission”) is authorized to

“describe what should be considered extraordinary and compelling reasons for sentence reduction

[under 18 U.S.C. § 3582].” 28 U.S.C. § 994(t). And the Commission has helpfully defined the

contours of the test as follows:

       1. Extraordinary and Compelling Reasons.--Provided the defendant meets the
          requirements of subdivision (2), extraordinary and compelling reasons exist
          under any of the circumstances set forth below:

       (A) Medical Condition of the Defendant.

            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). A specific prognosis of life
            expectancy (i.e., a probability of death within a specific time period) is not
            required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
            sclerosis (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is

               (I) suffering from a serious physical or medical condition,

               (II) suffering from a serious functional or cognitive impairment, or

               (III) experiencing deteriorating physical or mental health because of the
               aging process,

               that substantially diminishes the ability of the defendant to provide self-care
               within the environment of a correctional facility and from which he or she
               is not expected to recover.

       (B) Age of the Defendant.--The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her term
       of imprisonment, whichever is less.

U.S.S.G. § 1B1.13 cmt n.1.

       The reference to “subdivision (2)” requires the Defendant to show that he is “not a danger

to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

U.S.S.G. § 1B1.13(2). And § 3142(g), in turn, instructs federal courts to consider the following



                                                 7
factors when determining whether a defendant poses a danger to the safety of any other person or

the community:

       (g) Factors to be considered.--The judicial officer shall, in determining whether
       there are conditions of release that will reasonably assure the appearance of the
       person as required and the safety of any other person and the community, take into
       account the available information concerning—

       (1) the nature and circumstances of the offense charged, including whether the
       offense is a crime of violence, a violation of section 1591, a Federal crime of
       terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
       or destructive device;

       (2) the weight of the evidence against the person;

       (3) the history and characteristics of the person, including—

              (A) the person’s character, physical and mental condition, family ties,
              employment, financial resources, length of residence in the community,
              community ties, past conduct, history relating to drug or alcohol abuse,
              criminal history, and record concerning appearance at court proceedings;
              and

              (B) whether, at the time of the current offense or arrest, the person was on
              probation, on parole, or on other release pending trial, sentencing, appeal,
              or completion of sentence for an offense under Federal, State, or local law;
              and

       (4) the nature and seriousness of the danger to any person or the community that
       would be posed by the person’s release. In considering the conditions of release
       described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial
       officer may upon his own motion, or shall upon the motion of the Government,
       conduct an inquiry into the source of the property to be designated for potential
       forfeiture or offered as collateral to secure a bond, and shall decline to accept the
       designation, or the use as collateral, of property that, because of its source, will not
       reasonably assure the appearance of the person as required.

18 U.S.C. § 3142(g).

       The Defendant bears the burden of establishing both that his circumstances qualify as

“extraordinary and compelling reasons” and that he no longer represents a danger to any other

person or the community. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013); see



                                                  8
also Cannon v. United States, 2019 WL 5580233, at *2 (S.D. Ala. Oct. 29, 2019); United States

v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019).

       The Defendant can satisfy the “Medical Condition of the Defendant” test by meeting one

of two elements. The first requires him to show that he suffers from a “terminal illness.” U.S.S.G.

§ 1B1.13 cmt n.1(1)(A)(i). The second requires him to establish that he suffers from any of three

conditions “that substantially diminishes [his] ability . . . to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.”

U.S.S.G. § 1B1.13 cmt n.1(1)(A)(ii). Because the Defendant arguably meets the first (or “terminal

illness”) element, the Court need not address the second.

       The voluminous medical records the Defendant has appended to his Motion suggest that

he is suffering from end-stage liver disease, which may well constitute a “terminal illness.”5 The

Government disputes this proposition. Relying on the BOP’s Program Statement, the Government

argues that the Defendant is not “suffering from a terminal illness.” See Resp. at 5 (citing Resp.

Ex. 3). According to the Program Statement, “RIS consideration may be given to inmates who

have been diagnosed with a terminal, incurable disease and whose life expectancy is eighteen (18)

months or less, and/or has a disease or condition with an end-of-life trajectory under 18 USC §

3582(d)(1).” BOP Program Statement 5050.50(3)(a).6 Because the Defendant does not have an




5
  By contrast, the Defendant fails to satisfy the “Age of the Defendant” prong of the test. While he
is both (i) 65 years old, and (iii) has served at least 10 years of his sentence, he has not shown that
he “(ii) is experiencing a serious deterioration in physical and mental health because of the aging
process.” U.S.S.G. § 1B1.13 cmt n.1(1)(B) (emphasis added). Instead, the Defendant’s Affidavit
and his medical records indicate that his condition has been deteriorating, not because of the “aging
process,” but because of his medical illnesses. See Aff. of Peter Stuyvesant at 22 (describing his
deterioration); Mot. App. E. This failure does not end our inquiry, however, because the Guidelines
are clear that “extraordinary and compelling reasons exist under any of the circumstances” set out
in § 1B1.13 cmt n.1 (emphasis added).
6
  Available at https://www.bop.gov/policy/ progstat/5050_050_EN.pdf.
                                                  9
end-of-life trajectory of “18 months or less,” the Government says, his condition does not qualify

as “terminal.” But that 18-month cutoff—probative though it may be—is not dispositive because

the Guidelines make clear that “[a] specific prognosis of life expectancy (i.e., a probability of death

within a specific time period) is not required.” U.S.S.G. § 1B1.13 cmt. n.1(1)(A)(i). Instead, a

defendant need only show that he is “is suffering from a terminal illness (i.e., a serious and

advanced illness with an end of life trajectory).” Id.

        Notably, the relevant Guidelines provision specifically defines a “terminal illness” as

including “end-stage organ disease.” Id. Moreover, after reviewing the Defendant’s medical

records, at least two doctors have characterized his liver condition as either “end-stage” or

“incurable.” See Aug. 24, 2009 B. Rudd, M.D., Letter [ECF No. 193-2 at 16–17] at 16 (“End stage

liver disease/severe cirrhosis”); Feb. 26, 2014 Nwude, M.D., Letter [ECF No. 193-2 at 18] at 18

(“[H]is liver cirrhosis is an incurable and progressive illness.”). And at least two federal judges

have likewise described his liver condition as either “end-stage” or “terminal.” United States v.

Stuyvesant, 470 F. App’x 871, 872 (11th Cir. 2012) (noting “his chronic hepatitis C, his end-stage

liver disease, and his urgent need for a liver transplant”); Stuyvesant, 2006 WL 1097452, at *1 n.2

(“Stuyvesant suffers from a terminal liver condition, namely, Hepatitis C and end stage liver

cirrhosis.”).

        Neither court, to be sure, held (conclusively) that the Defendant’s illness was, in fact,

terminal. To the contrary, both simply took him at his word and went on to deny him relief on

other grounds. Notably, too, while the Guidelines do not require a “specific prognosis of life

expectancy,” they do contemplate “an end of life trajectory.” U.S.S.G. § 1B1.13 cmt. n.1(1)(A)(i).

So, while a defendant need not show that he will perish from his condition within a specific period

of time, he must still show that he will perish from the condition at some time. And, because the



                                                  10
Defendant has been living with this very same disease since (at least) 2006, the question is not as

simple as it might, at first glance, appear. Normally, the Court would hold an evidentiary hearing

to determine whether the Defendant’s cirrhosis qualifies as a “terminal condition”—that is,

whether his disease includes an “end of life trajectory.” But this additional inquest would be

unnecessary here because, as discussed below, the Defendant cannot show that he is no longer a

danger to his community. For purposes of this Motion, then, the Court will simply assume that the

Defendant has satisfied the terminal illness prong of the “extraordinary and compelling reasons”

test.

        IV.     18 U.S.C. § 3142

        Nevertheless, the Defendant’s Motion must be denied because he has failed to show that

he no longer poses a danger to his community. As the relevant Guidelines provision makes clear,

the “extraordinary and compelling reasons” test only applies if “the defendant meets the

requirements of subdivision (2)”—that is, only if the Defendant demonstrates that he no longer

poses a threat to society, as defined by 18 U.S.C. § 3142.

        As a threshold matter, the Defendant has not even attempted to show that he represents no

such danger. See generally Mot. (failing to argue any of the § 3142 factors). And it was

indisputably his burden to do so. See Cannon v. United States, 2019 WL 5580233, at *2 (S.D. Ala.

Oct. 29, 2019); United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019). For

this reason alone, the Defendant’s Motion must be denied.

        In any event, the Defendant cannot establish that he is no longer a danger. In assessing

dangerousness, Section 3142(g) requires the Court to consider: (1) “the nature and circumstances

of the offense . . ., including whether the offense . . . involves . . . a controlled substance; (2) “the

weight of the evidence against the person”; (3) “the history and characteristics of the person,



                                                   11
including . . . (A) the person’s . . . past conduct . . . [and] criminal history”; and (4) “the nature and

seriousness of the danger to any person or the community that would be posed by the person’s

release.” Each of these factors weighs heavily against the Defendant here.

        First, “the offense” of conviction involved a conspiracy to possess with the intent to

distribute five kilograms or more of cocaine; it thus “involves . . . a controlled substance.”

        Second, the evidence against the Defendant was strong. In fact, after reviewing that

evidence, a federal jury of his peers convicted him on both counts in the Indictment.

        Third, the Defendant is a repeat drug offender. He was first exposed to Hepatitis C in

1993—while he was incarcerated for committing a separate drug offense. See Mot. at 4. But neither

this exposure nor the many medical complications that ensued deterred him from committing other

crimes. To the contrary, although he was released from federal prison in 2006, and despite his end-

stage liver cirrhosis, see id., he went on to commit, just three years later, the serious drug offense

for which he is now incarcerated. The Defendant’s suggestion that his liver cirrhosis entitles him

to early release thus ignores the fact that he suffered from this very same condition when he

committed the crime for which he now seeks release. The Court cannot agree that a defendant who

is physically and mentally well enough to commit a serious federal crime is somehow not well

enough to serve the sentence to which that crime inevitably exposes him.

        What’s worse, the Defendant was placed on the liver transplant list—to get the very liver

transplant he now says he needs—on January 2, 2009. See Jan. 5, 2009 P. Milot, R.N., Letter [ECF

No. 193-3 at 7] at 7 (“This letter is to inform you that your medical and surgical evaluation is

complete and you were listed on 1/2/2009 as a liver transplant candidate at Strong Memorial

Hospital.”). But he did not get that transplant in large part because he got himself arrested just five

months later. In other words, while he was awaiting a liver transplant that, he claims, is necessary



                                                   12
to save his life, he made the conscious decision to participate in a conspiracy to distribute five or

more kilograms of cocaine—for which he was then arrested, convicted, and sentenced.

       Fourth, the Defendant does not—and cannot—show that his release would pose no “danger

to any person or the community.” His medical condition—serious and deteriorating though it may

be—did not deter him from committing the crimes for which he is now incarcerated. And there is

no reason to believe that it will deter him from committing similar crimes in the future.

                                                ***

       The Court, therefore, ORDERS and ADJUDGES as follows:

       1. The Defendant’s Motion for Reduction in Sentence [ECF No. 193] is DENIED.

       2. The Defendant’s Motion for Court-Appointed Medical Expert [ECF No. 201] is

           DENIED AS MOOT.

       3. The Defendant’s Motion for Clarification [ECF No. 205] is DENIED AS MOOT. The

           Defendant’s requested changes have been made.

       DONE AND ORDERED in Fort Lauderdale, Florida this 14th day of April 2020.




                                                       _________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE

cc:    counsel of record




                                                 13
